DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 17/326,029 filed on 4/25/2022.  Claims 1-19 are pending in the case. Claims 1, 10, and 18 have been amended. Claims 1, 10, and 18 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Jaber et al. (US Patent Application Publication US 20200145240 A1), referred to as Jaber herein.
Jezek et al. (US Patent Application Publication US 20170178234 A1), referred to as Jezek herein.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaber.
Regarding independent claim 18, Jaber discloses “A non-transitory computer-readable storage medium (Jaber, at ¶ [0070], computer-storage media) having software instructions stored therein, which, when executed by a processor, cause the processor to: 
segment content on a webpage or a page of a software product into a plurality of constituent components (Examiner notes that meaning of “segment” is not clearly defined in the instant claim set. Examiner interprets the current step as content “separately displayed” on a webpage or a page of a software. id. at ¶ [0053]-[0057] and at Fig. 3B, content on the processing device view of OneDrive® software is separately displayed into a plurality of components, such as numeral 312, 314, 316, and 318 includes image and text, as depicted at Fig. 3B.); 
display, on the first electronic device, a gallery comprising a plurality of graphical elements representing the plurality of constituent components (id. at Fig. 3B, presents a user interface comprising a plurality of user interface elements representing the plurality of constituent components.); 
copy at least one constituent component of the plurality of constituent components in response to a selection input into the first electronic device (id. at ¶ [0057], a user selects to send a sharing notification via fourth user interface element.); 
extract data from the at least one constituent component (id. at ¶ [0054], providing a representation of content (e.g. whiteboard image content) that a user wish to share with other users, the content in the representation may be content that is currently being accessed by a user or content that was captured and/or contextually relevant to the meeting.); 
re-render the data extracted from the at least one constituent component in a different format to generate a re-rendering of the data (Examiner notes that the meaning of “re-render the data” is not clear, whether the data is displayed to the user or not. It may be internally rendered, or actually displayed to the user, but current claim set does not elaborate how the data is rendered again. Therefore, the examiner interprets it as internally changes format in the first electronic device to display in the second electronic device. id. at ¶ [0034], converting content to different formats including adapting content for working in different applications/services.); and 
transmit, to a second electronic device remote from the first electronic device, a signal configured to display, on a display of the second electronic device, the re-rendering of the data (Examiner interprets “configured to display, on a display of the second electronic device” as intended use. id. at ¶ [0050], a sending of a sharing notification may comprise transmitting the sharing notification to one or more of the pre-populated invitees.).”
Independent claim 1 is directed towards a computer-implemented method equivalent to a non-transitory computer-readable storage medium found in claim 18, and is therefore similarly rejected.
Independent claim 10 discloses the limitations substantially similar to those in claim 18, therefore, claim 10 is similarly rejected.
Regarding claim 3, Jaber discloses all the limitation of independent claim 1. Jaber further discloses “further comprising navigating to the webpage or the software product in response to a command input into the first electronic device (Jaber, at ¶ [0038], teaches a user access content at or approximate to the occurrence of a meeting or a predetermined time window associated with a meeting.).”
Regarding claim 4, Jaber discloses all the limitation of independent claim 1. Jaber further discloses “further comprising: extracting data from the at least one constituent component (Jaber, at ¶ [0054], providing a representation of content (e.g. whiteboard image content) that a user wish to share with other users, the content in the representation may be content that is currently being accessed by a user or content that was captured and/or contextually relevant to the meeting.); and re-rendering the data extracted from the at least one constituent component (Examiner notes that the meaning of “re-render the data” is not clear, whether the data is displayed to the user or not. It may be internally rendered, or actually displayed to the user, but current claim set does not elaborate how the data is rendered again. Therefore, the examiner interprets it as internally changes format in the first electronic device to display in the second electronic device. id. at ¶ [0034], converting content to different formats including adapting content for working in different applications/services.).”
Regarding claim 5, Jaber discloses all the limitation of independent claim 1 and its dependent claim 4. Jaber further discloses “wherein the re-rendering of the data comprises re- rendering the data in a different format (Jaber, at ¶ [0034], converting content to different formats including adapting content for working in different applications/services.).”
Regarding claim 6, Jaber discloses all the limitation of independent claim 1. Jaber further discloses “wherein the signal transmitted to the second electronic device is configured to cause the display of the second electronic device to display a rendering of the at least one constituent component (Jaber, at ¶ [0042], when a user tap on a displayed sharing notification, then a new user interface prompt is displayed that comprises pre-populated data for content sharing with one or more meeting invitees (or attendees) of a specific meeting as depicted at Fig. 3B.).”
Regarding claim 7, Jaber discloses all the limitation of independent claim 1. Jaber further discloses “wherein the signal transmitted to the second electronic device is configured to cause the display of the second electronic device to display a rendered screenshot of the at least one constituent component (Jaber, at ¶ [0045]), teaches creating or accessing the content includes a user captures a photo of a whiteboard during the meeting, so that the transmitted sharing notification contains content captured by the user as described at ¶ [0043].).”
Claims 12-15 are directed towards a non-transitory computer-readable storage medium equivalent to a computer-implemented method found in claims 4-7, and is therefore similarly rejected.
Regarding claim 19, Jaber discloses “wherein the constituent components are selected from the group consisting of a graph, a table, a picture, text, a header, a video, and combinations thereof (Jaber, at ¶ [0027], teaches the type of content could be electronic documents/files; image content; text content; audio content; handwritten content; video content; rich interactive data objects; and messaging content, also at ¶ [0054], teaches a representation of content (e.g., whiteboard image content) that a user may wish to associate with a meeting and/or share with other users comprises currently being accessed by a user or content that was captured and/or contextually relevant to the meeting (e.g., title, topics, keywords, content, electronic documents).).”
Claim 2 is directed towards a computer-implemented method equivalent to a non-transitory computer-readable storage medium found in claim 19, and is therefore similarly rejected.
Claim 11 contains the limitations substantially similar to those in claim 19, therefore, claim 11 is similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaber.
Regarding claim 8, Jaber discloses all the limitation of independent claim 1. Jaber teaches “further comprising” synchronize “the at least one constituent component displayed on the second electronic device (Jaber, at ¶¶ [0011]-[0012], ).” However, Jaber does not explicitly teach the exact term “refreshing” the at least one constituent component. According to par. [0039] of original specification, the refreshing means the selected component will be updated with the latest data from the webpage when another user views the component. Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to acknowledge the synchronization capability of the Microsoft® OneDrive® would update or refresh with latest data for the shared synced content because it would improve efficiency for computing devices and users (Jaber, at ¶ [0011]). 
Claim 16 is directed towards a non-transitory computer-readable storage medium equivalent to a computer-implemented method found in claim 8, and is therefore similarly rejected.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaber in view of Jezek.
Regarding claim 9, Jaber discloses all the limitation of independent claim 1 and its dependent claim 8. However, Jaber does not explicitly teach “wherein the refreshing comprises comparing one or more attributes of the at least one constituent component to one or more Document Object Model (DOM) attributes of the webpage or the software product.”
Jezek is in the same field of receiving an input selection to share the interface with a second computing device (Jezek, at Abstract) that when the render engine captures changes in the market data A viewable via the first interface, the refreshing comprises making copies of the DOM to generate transfer objects after receiving a user input via the simulcast selection detector to share the first interface, captures changes in the market data A, identify restricted data in the copies of the DOM, redact the restricted data and transmit the modified transfer objects to the second client (id. at ¶ [0127]), and when authorizes display of one or more sensitive data elements at the second client, the field modifier can update and/or change the masking of the market data during the simulcast in accordance with any updated or new data sharing credentials or authorizations (id. at ¶ [0128]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Jezek’s method with the refreshing comprises comparing attributes of the component to DOM attributes of the webpage as taught by Jezek because an exchange require a subscription to receive substantially real-time price feeds whereas older price feed data may be available without a subscription  (Jezek, at ¶ [0017]) and the user of the first trading device wants to maintain control over the interface (id. at ¶ [0136]).
Claim 17 is directed towards a non-transitory computer-readable storage medium equivalent to a computer-implemented method found in claim 9, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 102(a)(2) arguments have been fully considered but they are not persuasive.  Applicants argue that “Jaber discloses a system and method for sharing files and other content among meeting attendees, but fails to disclose or even suggest that the content of a single file is segmented into its constituent components.” (Remarks, page 8), and similarly argues that “Jaber discloses associating individual files with a meeting, not segregating those files (let alone segregating a webpage or a page of a software product) into its constituent components and displaying those constituent components in a gallery, as recited in amended independent claims 1, 10, and 18.” (Remarks, page 9). Examiner respectfully disagrees. Current claim set does not contain the term “file” or “a single file” at all. Corresponding portion of the limitation, “segmenting content on a webpage or a page of a software product, displayed on a display of a first electronic device, into a plurality of constituent components” requires a plurality of constituent components are displayed separately on a page of a software. Further, current claim set does not elaborate details of how a plurality of constituent components are segmented, and constituent components are broadly defined in the claim 2, which includes any component or object displayed in the page of the conventional webpage or the page of a software. Jaber discloses a page of Microsoft® OneDrive® software that its content are displayed, such as image content, text content, are separated as different user interface elements as depicted at Fig. 3B. Therefore, the recited prior art discloses argued limitation. Furthermore, applicants’ arguments regarding 35 U.S.C. § 103 rejection to dependent claims 2-9, 11-17, and 19 have been fully considered but they are not persuasive because it only argue about patentability over all cited references due to their dependency on a rejected base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144